 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1312 
In the House of Representatives, U. S.,

May 5, 2010
 
RESOLUTION 
Recognizing the roles and contributions of America’s teachers to building and enhancing our Nation’s civic, cultural, and economic well-being. 
 
 
Whereas education and knowledge are the foundation of America’s current and future strength;  
Whereas teachers and other education staff have earned and deserve the respect of their students and communities for their selfless dedication to community service and the future of our Nation’s children;  
Whereas the purpose of National Teacher Appreciation Week, held during May 3, 2010, through May 7, 2010, is to raise public awareness of the unquantifiable contributions of teachers and to promote greater respect and understanding for the teaching profession; and  
Whereas students, schools, communities, and a number of organizations representing educators are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it  
 
That the House of Representatives thanks teachers and promotes the profession of teaching by encouraging students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.  
 
Lorraine C. Miller,Clerk.
